EXHIBIT 10.6

GULFMARK OFFSHORE, INC.

1997 INCENTIVE EQUITY PLAN

ARTICLE I

GENERAL

1.1. Purpose. The 1997 Incentive Equity Plan (the “Plan”) has been established
by GulfMark Offshore, Inc. (the “Company”) to (i) attract and retain persons
eligible to participate in the Plan; (ii) motivate Participants, by means of
appropriate incentives, to achieve long-range goals; (iii) provide incentive
compensation opportunities that are competitive with those of other similar
companies; and (iv) further identify Participants’ interests with those of the
Company’s other shareholders through compensation that is based on the Company’s
common stock; and thereby promote the long-term financial interest of the
Company and the Related Companies, including the growth in value of the
Company’s equity and enhancement of long-term shareholder return.

1.2. Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Employees, those persons who will be granted one or more Awards under
the Plan, and thereby become “Participants” in the Plan. In the discretion of
the Committee, a Participant may be granted any Award permitted under the
provisions of the Plan, and more than one Award may be granted to a Participant.
Awards may be granted as alternative to or replacement of awards outstanding
under the Plan, or any other plan or arrangement of the Company or a Related
Company (including a plan or arrangement of a business or entity, all or a
portion of which is acquired by the Company or a Related Company.)

1.3. Operation, Administration, and Definitions. The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Article 4 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Article 7 of the Plan).

ARTICLE II

OPTIONS AND SAR’S

2.1. Options and SARs Definitions.

 

  (a)

The grant of an “Option” entitles the Participant to purchase shares of Stock at
an Exercise Price established by the Committee. Options granted under Article 2
may be either Incentive Stock Options or Non-Qualified Stock Options, as
determined in the discretion of the Committee. An “Incentive Stock Option” is an
Option that is intended to satisfy the requirements applicable to an



--------------------------------------------------------------------------------

  “incentive stock option” described in Section 422(b) of the Code. A
“Non-Qualified Stock Option” is an Option that is not intended to be an
“incentive stock option” as that term is described in Section 422(b) of the
Code. To the extent that the aggregate fair market value of Stock with respect
to which Incentive Stock Options are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and all
Related Companies) exceeds $100,000, such options shall be treated as
Non-Qualified Stock Options, to the extent required by Section 422 of the Code.

 

  (b) A stock appreciation right (an “SAR”) entitles the Participant to receive,
in cash or Stock (as determined in accordance with Section 2.6), value equal to
all or a portion of the excess of: (a) the Fair Market Value of a specified
number of shares of Stock at the time of exercise; over (b) an Exercise Price
established by the Committee.

2.2. Exercise Price. The “Exercise Price” of each Option and SARgranted under
Article 2 shall be established by the Committee or shall be determined by a
method established by the Committee at the time the Option or SAR is granted;
except that the Exercise Price shall not be less than 100% of the Fair Market
Value of a share of Stock as of the date on which the Option or SAR is granted.

2.3. Exercise. An Option and an SAR shall be exercisable in accordance with such
terms and conditions and during such periods as may be established by the
Committee. No Option may be exercised by a Participant: (i) prior to the date on
which the Participant completes one continuous year of employment with the
Company or any Related Company, after the date as of which the Option is granted
(provided, however, that the Committee may permit earlier exercise following the
Participant’s Date of Termination by reason of death or Disability or a change
in control of the Company); or (ii) after the Expiration Date applicable to that
Option.

2.4. Expiration Date. The “Expiration Date” with respect to an Option means the
date established as the Expiration Date by the Committee at the time of the
grant; provided, however, that the Expiration Date with respect to any Option
shall not be later than the earliest to occur of:

 

  (a) the ten-year anniversary of the date on which the Option is granted;

 

  (b) if the Participant’s Date of Termination occurs by reason of death or
Disability, the one-year anniversary of such Date of Termination;

 

  (c) if the Participant’s Date of Termination occurs by reason of Retirement,
the three-year anniversary of such Date of Termination; or



--------------------------------------------------------------------------------

  (d) if the Participant’s Date of Termination occurs for reasons other than
Retirement, death or Disability, the 90-day anniversary of such Date of
Termination.

Notwithstanding the foregoing provisions of this Section 2.4, if the Participant
dies while the Option is otherwise exercisable, the Expiration Date may be later
than the dates set forth above, provided that it is not later than the first
anniversary of the date of death.

2.5. Payment of Option Exercise Price. The payment of the Exercise Price of an
Option granted under Article 2 shall be subject to the following:

 

  (a) Subject to the following provisions of this Section 2.5, the full Exercise
Price for shares of Stock purchased upon the exercise of any Option shall be
paid at the time of such exercise (except that, in the case of an exercise
arrangement approved by the Committee and described in Section 2.5(c), payment
may be made as soon as practicable after the exercise).

 

  (b) The Exercise Price shall be payable in cash or by tendering shares of
Stock (by either actual delivery of shares or by attestation, with such shares
valued at Fair Market Value as of the day of exercise), or in any combination
thereof, as determined by the Committee.

 

  (c) The Committee may permit a Participant to elect to pay the Exercise Price
upon the exercise of an Option by authorizing a third party to sell shares of
Stock (or a sufficient portion of the shares) acquired upon exercise of the
Option and remit to the Company a sufficient portion of the sale proceeds to pay
the entire Exercise Price and any tax withholding resulting from such exercise.

2.6. Settlement of Award. Distribution following exercise of an Option or SAR,
and shares of Stock distributed pursuant to such exercise, shall be subject to
such conditions, restrictions and contingencies as the Committee may establish.
Settlement of SARs may be made in shares of Stock (valued at their Fair Market
Value at the time of exercise), in cash, or in a combination thereof, as
determined in the discretion of the Committee. The Committee, in its discretion,
may impose such conditions, restrictions and contingencies with respect to
shares of Stock acquired pursuant to the exercise of an Option or an SAR as the
Committee determines to be desirable.

ARTICLE III

OTHER STOCK AWARDS

3.1. Stock Award Definition. A “Stock Award” is a grant of shares of Stock or of
a right to receive shares of Stock (or their cash equivalent or a combination of
both) in the future.



--------------------------------------------------------------------------------

3.2. Restrictions on Stock Awards. Each Stock Award shall be subject to such
conditions, restrictions and contingencies as the Committee shall determine.
These may include continuous service and/or the achievement of Performance
Measures. The “Performance Measures” that may be used by the Committee for such
Awards shall be measured by a single goal criterion or multiple goal criteria
with the measurement based on absolute Company or business unit performance
and/or on performance as compared with that of other publicly-traded companies.
If the right to become vested in a Stock Award granted under Article 3 is
conditioned on the completion of a specified period of service with the Company
and the Related Companies, without achievement of Performance Measures or other
objectives being required as a condition of vesting, then the required period of
service for vesting shall be not less than one year (subject to acceleration of
vesting, to the extent permitted by the Committee, in the event of the
Participant’s death or Disability or a change in control of the Company).

ARTICLE IV

OPERATION AND ADMINISTRATION

4.1. Effective Date. Subject to the approval of the shareholders of the Company
at the Company’s 1998 annual meeting of its shareholders, the Plan shall be
effective as of December 11, 1997 (the “Effective Date”); provided, however,
that, to the extent that Awards are made under the Plan prior to its approval by
shareholders, they shall be contingent on approval of the Plan by the
shareholders of the Company. The Plan shall be unlimited in duration and, in the
event of Plan termination, shall remain in effect as long as any Awards under it
are outstanding; provided, however, that, to the extent required by the Code, no
Incentive Stock Options may be granted under the Plan on a date that is more
than ten years from the date the Plan is adopted or, if earlier, the date the
Plan is approved by shareholders.

4.2. Shares Subject to Plan.

 

  (a)     

 

  i) Subject to the following provisions of Section 4.2, the maximum number
shares of Stock that may be delivered to Participants and their beneficiaries
under the Plan shall be 200,000 shares of Stock.

 

  ii) Any shares of Stock granted under the Plan that are forfeited because of
the failure to meet an Award contingency or condition shall again be available
for delivery pursuant to new Awards granted under the Plan. To the extent any
shares of Stock covered by an Award are not delivered to a Participant or
beneficiary because the Award is forfeited or canceled, or the shares of Stock
are not delivered because the Award is settled in cash, such shares shall not be
deemed to have been delivered for purposes of determining the maximum number of
shares of Stock available for delivery under the Plan.



--------------------------------------------------------------------------------

  iii) If the Exercise Price of any stock option granted under the Plan is
satisfied by tendering shares of Stock to the Company (by either actual delivery
or by attestation), only the number of shares of Stock issued net of the shares
of Stock tendered shall be deemed delivered for purposes of determining the
maximum number of shares of Stock available for delivery under the Plan.

 

  iv) Shares of Stock delivered under the Plan in settlement, assumption or
substitution of outstanding awards (or obligations to grant future awards) under
the plans or arrangements of another entity shall not reduce the maximum number
of shares of Stock available for delivery under the Plan, to the extent that
such settlement, assumption or substitution is as a result of the Company or a
Related Company acquiring another entity (or an interest in another entity).

 

  (b) Subject to Section 4.2(c), the following additional maximums are imposed
under the Plan.

 

  i) The maximum number of shares of Stock that may be issued upon exercise of
Options intended to be Incentive Stock Options shall be 200,000 shares.

 

  ii) The maximum number of shares of Stock that may be issued in conjunction
with Awards granted pursuant to Article 3 (relating to Stock Awards) shall be
50,000 shares.

 

  iii) The maximum number of shares that may be covered by Awards under this
Plan granted to any one individual pursuant to Article 2 (relating to Options
and SARs) shall be 100,000 shares during any three consecutive calendar years.

 

  iv) The maximum payment that can be made for awards granted to any one
individual pursuant to Article 3 (relating to Stock Awards) shall be $500,000
for any single or combined performance goals established for any annual
performance period. If an Award granted under Article 3 is, at the time of
grant, denominated in shares, the value of the shares of Stock for determining
this maximum individual payment amount will be the Fair Market Value of a share
of Stock on the first day of the applicable performance period.



--------------------------------------------------------------------------------

  (c) In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the Committee may adjust Awards to
preserve the benefits or potential benefits of the Awards. Action by the
Committee may include adjustment of: (i) the number and kind of shares which may
be delivered under the Plan; (ii) the number and kind of shares subject to
outstanding Awards; and (iii) the Exercise Price of outstanding Options and
SARs; as well as any other adjustments that the Committee determines to be
equitable.

4.3. Limit on Distribution. Distribution of shares of Stock or other amounts
under the Plan shall be subject to the following:

 

  (a) Notwithstanding any other provision of the Plan, the Company shall have no
liability for failure to deliver any shares of Stock under the Plan or make any
other distribution of benefits under the Plan unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933), and the applicable
requirements of any securities exchange or similar entity.

 

  (b) To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

4.4. Tax Withholding. Whenever the Company proposes or is required to distribute
Stock under the Plan, the Company may require the recipient to remit to the
Company an amount sufficient to satisfy any Federal, state and local tax
withholding requirements prior to the delivery of any certificate for such
shares or, in the discretion of the Committee, the Company may withhold from the
shares to be delivered shares sufficient to satisfy all or a portion of such tax
withholding requirements. Whenever, under the Plan, payments are to be made in
cash, such payments may be net of an amount sufficient to satisfy any Federal,
state and local tax withholding requirements.

4.5. Payment Shares. Subject to the overall limitation on the number of shares
of Stock that may be delivered under the Plan, the Committee may use available
shares of Stock under the Plan as the form of payment for compensation, grants
or rights earned or due under any other compensation plans or arrangements of
the Company or a Related Company.

4.6. Dividends and Dividend Equivalents. An Award may provide the Participant
with the right to receive dividends or dividend equivalent payments with respect
to Stock which may be either paid currently or credited to an account for the



--------------------------------------------------------------------------------

Participant and may be settled in cash or Stock as determined by the Committee.
Any such settlements, and any such crediting of dividends or dividend
equivalents or reinvestment in shares of Stock, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.

4.7. Payments. Awards may be settled through cash payments, the delivery of
shares of Stock, the granting of replacement Awards, or any combination thereof
as the Committee shall determine. Any Award settlement, including payment
deferrals, may be subject to such conditions, restrictions and contingencies as
the Committee shall determine. The Committee may permit or require the deferral
of any Award payment, subject to such rules and procedures as it may establish,
which may include provisions for the payment or crediting of interest, or
dividend equivalents, including converting such credits into deferred Stock
equivalents. Each Related Company shall be liable for payment of cash due under
the Plan with respect to any Participant to the extent that such benefits are
attributable to the services rendered for that Related Company by the
Participant. Any disputes relating to liability of a Related Company for cash
payments shall be resolved by the Committee.

4.8. Proceeds. All cash proceeds from the purchase of Stock under this Plan
shall constitute part of the unrestricted general funds of the Company, and may
be used for such corporate purposes as the Company, in its sole and exclusive
discretion, may determine from time to time.

4.9. Transferability. The Committee may, in its discretion, authorize all or a
portion of any Award (other than Incentive Stock Options) to be granted on terms
which permit transfer by the Participant to (i) the spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers or grandchildren of the
Participant, (ii) a trust or trusts for the exclusive benefit of the spouse,
parents, children, stepchildren, adoptive relationships, sisters, brothers or
grandchildren of the Participant, or (iii) a partnership or limited liability
company in which the spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers or grandchildren of the Participant are the
only partners or members, as applicable; provided in each case that (x) there
may be no consideration for any such transfer (other than in the case of Clause
(iii), units in the partnership or membership interests in the limited liability
company), (y) the agreement pursuant to which such Awards are granted must be
approved by the Committee, and must expressly provide for transferability in a
manner consistent with this Section 4.9, and (z) subsequent transfers of
transferred Awards shall be prohibited except those made in accordance with this
Section 4.9 or by will or by the laws of descent and distribution or pursuant to
a “domestic relations order” as defined in the Internal Revenue Code or Title I
of the Employee Retirement Income Security Act (or the rules promulgated
thereunder). Following transfer, any such Awards shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer.
The provisions with respect to expiration or termination set forth in
Section 2.4 shall continue to apply with respect to the original Participant, in
which event the Awards shall be exercisable by the transferee only to the extent
and for the periods specified herein. The original Participant will remain
subject to withholding taxes upon exercise of



--------------------------------------------------------------------------------

any such Awards by the transferee. The Company shall have no obligation
whatsoever to provide notice to any transferee of any matter, including without
limitation, early expiration or termination of an Award on account of
termination of the original option pursuant to Section 2.4.

Except as set forth above and in the applicable agreement, no Awards shall be
voluntarily or involuntarily transferred, assigned, sold, pledged, mortgaged or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution or pursuant to a “domestic relations order” as defined in the
Internal Revenue Code or Title I of the Employee Retirement Income Security Act
(or the rules promulgated thereunder), and all Awards shall be exercisable,
during the Participant’s lifetime, only by the Participant. At the request of a
Participant, Stock purchased upon exercise of an Option may be issued or
transferred into the name of the Participant and another person jointly with
rights of survivorship. All Awards issued under this Plan, and all rights under
this Plan, shall not be subject to involuntary seizure, or other process by any
creditor of any holder of any such Awards, and the Company shall not honor or
recognize any such involuntary seizure or other such process. Except as set
forth above, any attempted transfer, assignment, sale, pledge, mortgage or
encumbrance (“Assignment”) or any attempted involuntary seizure or other process
shall be null, void and without any effect whatsoever. Should it be determined,
by a court of law or otherwise, that any such Assignment or involuntary seizure
or other process is effective, then all Awards for which such is effective shall
terminate and be forfeited as of the moment of such involuntary seizure or other
process, and shall thereafter be null, void and without any effect whatsoever.

4.10. Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.

4.11. Agreement With Company. At the time of an Award to a Participant under the
Plan, the Committee may require a Participant to enter into an agreement with
the Company (the “Agreement”) in a form specified by the Committee, agreeing to
the terms and conditions of the Plan and to such additional terms and
conditions, not inconsistent with the Plan, as the Committee may, in its sole
discretion, prescribe.

4.12. Limitation of Implied Rights.

 

  (a)

Neither a Participant nor any other person shall, by reason of the Plan, acquire
any right in or title to any assets, funds or property of the Company or any
Related Company whatsoever, including, without limitation, any specific funds,
assets, or other property which the Company or any Related Company, in their
sole discretion, may set aside in anticipation of a liability under the Plan. A
Participant shall have only a contractual right to the Stock or



--------------------------------------------------------------------------------

  amounts, if any, payable under the Plan, unsecured by any assets of the
Company or any Related Company. Nothing contained in the Plan shall constitute a
guarantee that the assets of such companies shall be sufficient to pay any
benefits to any person.

 

  (b) The Plan does not constitute a contract of employment, and selection as a
Participant will not give any employee the right to be retained in the employ of
the Company or any Related Company, nor any right or claim to any benefit under
the Plan, unless such right or claim has specifically accrued under the terms of
the Plan. Except as otherwise provided in the Plan, no Award under the Plan
shall confer upon the holder thereof any right as a shareholder of the Company
prior to the date on which the individual fulfills all conditions for receipt of
such rights.

4.13. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

4.14. Action by Company or Related Company. Any action required or permitted to
be taken by the Company or any Related Company shall be by resolution of its
board of directors, or by action of one or more members of the board (including
a committee of the board) who are duly authorized to act for the board, or
(except to the extent prohibited by applicable law or applicable rules of any
stock exchange) by a duly authorized officer of the Company. No failure on the
part of the Company or the Board to exercise, and no delay on the part of the
Company or the Board in exercising any right or power established hereunder
shall operate as a waiver of such right or power.

4.15. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

4.16. Headings. The various headings and captions in this Plan are for
convenience only and shall not affect the meaning, construction or
interpretation of this Plan.

ARTICLE V

COMMITTEE

5.1. Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with Article 5.

5.2. Selection of Committee. The Committee shall be selected by the Board, and
shall consist of two or more members of the Board. If the Board has not selected
a Committee, the Committee shall consist of the entire Board of Directors.



--------------------------------------------------------------------------------

5.3. Powers of Committee. The authority to manage and control the operation and
administration of the Plan shall be vested in the Committee, subject to the
following:

 

  (a) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Employees those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such Awards, and (subject to the restrictions imposed by Article
6) to cancel or suspend Awards. In making such Award determinations, the
Committee may take into account the nature of services rendered by the
individual, the individual’s present and potential contribution to the Company’s
success and such other factors as the Committee deems relevant.

 

  (b) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to determine the extent to which Awards under the Plan
will be structured to conform to the requirements applicable to
performance-based compensation as described in Code Section 162(m), and to take
such action, establish such procedures, and impose such restrictions at the time
such Awards are granted as the Committee determines to be necessary or
appropriate to conform to such requirements.

 

  (c) The Committee will have the authority and discretion to establish terms
and conditions of Awards as the Committee determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside of the United States.

 

  (d) The Committee will have the authority and discretion to interpret the
Plan, to establish, amend, and rescind any rules and regulations relating to the
Plan, to determine the terms and provisions of any agreements made pursuant to
the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.

 

  (e) Any interpretation of the Plan by the Committee and any decision made by
it under the Plan is final and binding.

 

  (f) Except as otherwise expressly provided in the Plan, where the Committee is
authorized to make a determination with respect to any Award, such determination
shall be made at the time the Award is made, except that the Committee may
reserve the authority to have such determination made by the Committee in the
future (but only if such reservation is made at the time the Award is granted
and is expressly stated in the Agreement reflecting the Award).



--------------------------------------------------------------------------------

  (g) In controlling and managing the operation and administration of the Plan,
the Committee shall act by a majority of its then members, by meeting or by
writing filed without a meeting. The Committee shall maintain and keep adequate
records concerning the Plan and concerning its proceedings and acts in such form
and detail as the Committee may decide.

5.4. Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.

5.5. Information to be Furnished to Committee. The Company and Related Companies
shall furnish the Committee with such data and information as may be required
for it to discharge its duties. The records of the Company and Related Companies
as to an employee’s or Participant’s employment, termination of employment,
leave of absence, reemployment and compensation shall be conclusive on all
persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

ARTICLE VI

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the Plan, provided that, subject
to Section 4.2(c) (relating to certain adjustments to shares), no amendment or
termination may (i) in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board or (ii) without the approval of the Company’s stockholders,
increase (except as provided expressly in this Plan) the total number of shares
reserved for purposes of the Plan.

ARTICLE VII

DEFINED TERMS AND MISCELLANEOUS

7.1. For purposes of the Plan, the terms listed below shall be defined as
follows:

 

  (a) Award. The term “Award” shall mean any award or benefit granted to any
Participant under the Plan, including, without limitation, the grant of Options,
SARs, and Stock Awards.

 

  (b) Board. The term “Board” shall mean the Board of Directors of the Company.



--------------------------------------------------------------------------------

  (c) Code. The term “Code” means the Internal Revenue Code of 1986, as amended.
A reference to any provision of the Code shall include reference to any
successor provision of the Code.

 

  (d) Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the date of Participant’s Agreement, on which
the Participant’s employment with the Company and all Related Companies
terminates for any reason (Retirement, death, Disability resignation or
discharge); provided that a termination of employment shall not be deemed to
occur by reason of a transfer of the Participant between the Company and a
Related Company or between two Related Companies; and further provided that the
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Related Company
approved by the Participant’s employer. If, as a result of a sale, spinoff or
other transaction, the Participant’s employer ceases to be the Company or a
Related Company, the occurrence of such transaction shall be treated as the
Participant’s Date of Termination for reasons other than Retirement, death or
Disability.

 

  (e) Disability. The term “Disability” means the permanent and total disability
of the Participant as determined by the Committee.

 

  (f) Eligible Employee. The term “Eligible Employee” shall mean any employee of
the Company or a Related Company or an individual to whom a bona fide written
offer of employment from the Company or a Related Company has been extended.

 

  (g) Fair Market Value. The “Fair Market Value” of a share of Stock shall be
determined as follows:

 

  i) If the Stock is at the time listed or admitted to trading on any stock
exchange, then the “Fair Market Value” shall be the mean between the lowest and
highest reported sale prices of the Stock on the date in question on the
principal exchange on which the Stock is then listed or admitted to trading. If
no reported sale of Stock takes place on the date in question on the principal
exchange, then the reported closing asked price of the Stock on such date on the
principal exchange shall be determinative of “Fair Market Value.”

 

  ii)

If the Stock is not at the time listed or admitted to trading on a stock
exchange, the “Fair Market Value” shall be the mean between the lowest reported
bid price and highest reported asked price of the Stock on the date in question
in the over-



--------------------------------------------------------------------------------

  the-counter market, as such prices are reported in a publication of general
circulation selected by the Committee and regularly reporting the market price
of Stock in such market.

 

  iii) If the Stock is not listed or admitted to trading on any stock exchange
or traded in the over-the-counter market, the “Fair Market Value” shall be as
determined in good faith by the Committee.

 

  (h) Related Company. The term “Related Company” means (i) any corporation,
partnership, joint venture or other entity during any period in which it owns,
directly or indirectly, at least fifty percent of the voting power of all
classes of stock of the Company (or successor to the Company) entitled to vote;
and (ii) any corporation, partnership, joint venture or other entity during any
period in which at least a fifty percent voting or profits interest is owned,
directly or indirectly, by the Company, by an entity that is a successor to the
Company, or by an entity that is a Related Company by reason of clause (i) next
above.

 

  (i) Retirement. The “Retirement” of a Participant shall mean the occurrence of
a Participant’s Date of Termination after completing at least five years of
service and attaining age 65.

 

  (j) Stock. The term “Stock” shall mean shares of common stock of the Company.